Citation Nr: 0534893	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  00-24 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
(flat feet), currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active military duty from March 1943 to 
November 1945.

The current appeal arises from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.

A hearing before the undersigned was conducted at the central 
office in November 2002, a transcript of which is of record.  

The issue of the veteran's entitlement to an increased rating 
for bilateral pes planus was most recently before the Board 
of Veterans' Appeals (Board) in March 2004, at which time 
such matter was remanded to the RO, so that additional 
development could be undertaken.  While the case remained in 
remand status, the claim for entitlement to service 
connection for bilateral hearing loss was granted by a May 
2005 rating decision.   Thus, this claim has been resolved 
and is no longer on appeal.

In December 2005, the Board notified the appellant that a 
motion to advance his case on the docket had been granted.


FINDING OF FACT

The veteran's bilateral pes planus is not productive of more 
than moderate impairment, and it is not manifest by severe 
symptoms with objective evidence of marked deformity, 
indication of swelling on use, and characteristic 
callosities.
 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40-4.45, 4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a March 2004 
letter and a May 2005 supplemental statement of the case 
(SSOC), amongst other documents, fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the appellant to submit all pertinent evidence in his 
possession.  Further, VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, 
however, while the March 2004 correspondence and the May 2005 
supplemental statement of the case were provided to the 
appellant after the initial adjudication (the VCAA was not 
enacted until 2000, several years after the rating decision 
on appeal), the appellant has not been prejudiced.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Anaysis.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).

In addition, 38 C.F.R. § 4.10 (2005) states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, a full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  See 
also DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion.  A part 
which becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.59.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While regulations require a review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating claims, 
the Board shall consider all information and lay and medical 
evidence of record.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The RO initially assigned the veteran a 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276, for bilateral 
pes planus.  This evaluation was effective from February 1947 
and is a protected rating.  

The veteran was seen for a VA compensation examination in 
June 1977.  He complained of constant left foot pain.  
Physical examination revealed a normal gait.  There was 
significant tenderness over the sole of the left foot, 
however, the skin on each foot was normal.  The diagnoses 
were left foot plantar fasciitis and bilateral pes planus.

Treatment records from Leo B. Van Herpe, M.D., reveal no 
pertinent complaints or findings pertaining to pes planus.  

VA outpatient treatment records dating from 1999 to 2000 note 
treatment for plantar fasciitis and tendonitis.

The veteran underwent VA examinations in February 2000, June 
2000, and December 2000.  In essence each examination 
revealed similar results.  The veteran ambulated with a 
slight limp favoring his left leg, but he did not use any 
ambulatory device.  The veteran reported his feet hurt on a 
daily basis.  He reportedly used orthotics even though he 
claimed that they caused a burning sensation in each arch.  
He reportedly could walk only a few blocks before foot pain 
forced him to rest.  The veteran reported chronic left foot 
(rear arch) ache exacerbated by prolonged walking, stairs 
climbing, and cold weather.    

The veteran reported bilateral foot pain greater in the left 
foot about 80 percent of the time.  He had left foot pain 
localized in the proximal arch, and right foot pain localized 
to a bunionette at the lateral 5th metatarsophalangeal joint.  
Both feet hurt both on weight bearing and not on weight 
bearing.  The veteran could walk approximately two to three 
blocks.  He indicated occasional tingling of his toes.  He 
reported dragging his left foot due to a high school injury 
with a reduced muscles mass of the left lower leg.  he 
reported no surgery to either foot.  

In June 2000, the right foot was intact without edema or 
ecchymosis.  There was a slight bunion with reddened skin.  
The lateral 5th toe was tender to palpation.  There was a 
medial deviation with the 5th toe resting atop the 4th toe.  
All toes were intact and moved with ease without complaint.  
Plantar surfaces and skin was intact without callouses.  The 
arch was not maintained on weight bearing and it was tender 
to deep palpation-mid arch.  The heel was intact and non 
tender.  The Achilles tendon was intact and midline. 

The left foot was intact without edema or ecchymosis.  There 
was a slight bunion with reddened skin.  The lateral 5th toe 
was tender to palpation; there was a deformity medial 
deviation with the 5th toe resting atop the 4th toe.  All toes 
were intact and moved with ease without complaint.  Plantar 
surfaces and skin was intact, smooth and without callouses.  
The arch was not maintained on weight bearing and it was 
tender to deep palpation-mid arch.  The heel was intact and 
non tender.  The Achilles tendon was intact and midline.

The diagnoses were bilateral pes planus, congenitally 
deformed 5th toes, bilateral calcaneal spurs, and old healed 
fracture of the great toe, left foot.

The examiner in December 2000 noted that the veteran's left 
lower leg had decreased muscle mass due to a high school 
trauma.  The veteran's left foot complaints were compounded 
by the fact that he had reduced left foot flexion and 
extension as well as reduced left foot/ankle strength.

At an August 2004 VA examination, the examiner noted that the 
veteran walked with minimal difficulty to the examination 
room without any ambulatory devices.  He sat down in a chair 
with hips flexed and knees flexed.  He reported not being 
able to walk from the elevator to examination room without a 
sensation that someone was putting a hot poker into his 
arches.  The veteran complained that his feet went numb and 
swell a little around the ankles after standing for 15 or 20 
minutes.  There was no numbness when sitting.  He had a 
tendency to drag his left foot due to a left calf injury in 
1939.  He allegedly has gotten to the point where he cannot 
walk.  

On examination there was moderate pronation bilaterally, with 
one localized area of tenderness in the mid medial arch of 
the right foot.  There was an area of tenderness at the 
antero lateral aspect of the left ankle.  There were no 
corns, bunions, or callosities.  There was a little 
overlapping of the little toes.  Tinel sign was negative. 
There was some thickening of the Achilles tendon from the 
left compared to the right.  The veteran had recent left 
ankle surgery.  The veteran's feet did not exhibit extreme 
tenderness to the plantar aspect of either foot.  The feet 
were straight and did not turn in adduction or abduction.  
There was no marked inward displacement, spasms of Achilles 
tendons.  There was some tightness and ankles could not only 
be brought to 90 degrees bilaterally.  There was no unusual 
redness or callosities, or swelling.  The examiner did not 
observe any evidence of fatigability during the examination.  
X-rays showed bilateral first metatarsophalangeal joint 
osteoarthropathy, right second metatarsophalangeal joint 
osteoarthropathy, and bilateral calcaneal spurs.  The 
pertinent diagnoses were moderate pronation of both feet; and 
foot numbness and pain after standing for a period of time 
possibly due to lumbar spine stenosis.  The examiner opined 
that it was less likely that the foot pain was due to a foot 
nerve problem.  

According to the applicable criteria, a 10 percent evaluation 
is warranted for moderate pes planus where the weight-bearing 
lines are over or medial to the great toes and there is 
inward bowing of the Achilles tendon and pain on manipulation 
and use of the feet.  A 30 percent disability evaluation 
requires severe bilateral pes planus manifested by objective 
evidence of a marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use of the feet, 
indications of swelling on use and characteristic 
callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).

The words "mild," "moderate," "severe" and "pronounced" are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2005).  In 
evaluating the appellant's service-connected disability, the 
Board is cognizant of its responsibilities under the Schedule 
for Rating Disabilities.  38 C.F.R. § 4.71 et seq. (2005).

After reviewing the evidence of record, the Board finds that 
a disability rating in excess of 10 percent is not warranted.  
There is no medical evidence of marked deformity, and no 
characteristic callosities.  The veteran has reported 
swelling of his feet but it was not noted on the most recent 
VA examination.  Overall, the Board finds that the veteran's 
disability due to pes planus does not rise to the level of 
severe.  The veteran does have some mild functional 
limitation but not sufficient to warrant a rating in excess 
of the current 10 percent.  The veteran is able to stand and 
walk without a cane and by using shoe inserts.  His gait is 
essentially normal although he favors the left leg primarily 
due to residuals of a nonservice connected injury.  The 
veteran stated that he had difficulty walking for more than 
about 20 minutes, but it is evident that this functional 
limitation is not related to his pes planus.  

As noted in the medical records, the veteran undergoes 
ongoing treatment for various skeletal disabilities unrelated 
to his pes planus which affect his ability to ambulate.  
These include nonservice connected residuals of bilateral 
knee surgeries, disorders of the lumbar spine and hips; 
tendinitis of the feet; plantar fasciitis; and a left leg 
injury.  

Because there is no evidence of marked deformity of the foot, 
no consistent objective evidence of swelling, and no 
callosities, the Board finds that the evidence is against 
finding entitlement to a disability rating in excess of 10 
percent.  Therefore, the preponderance of the evidence is 
against the veteran's claim for an increased rating for 
bilateral pes planus.

In denying this claim the Board considered whether other 
diagnostic criteria under the Rating Schedule may be 
appropriate to the veteran's disability.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5277, bilateral weak foot warrants 
assignment of a 10 percent evaluation in which a symptomatic 
condition secondary to many constitutional conditions, 
characterized by atrophy of the musculature, 
disturbed circulation, and weakness.  The veteran is already 
rated at 10 percent for his pes planus.  As a final matter, 
the Board notes that there is no competent evidence of a 
service connected pes cavus, metatarsalgia, hallux valgus, 
hallux ridigus, hammer toe, or nonunion or malunion of the 
tarsal or metatarsal bones to warrant separate ratings or a 
higher disability evaluation under alternative rating 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 
5279, 5280, 5281, 5282, 5283 (2005)


ORDER

Entitlement to an increased evaluation for bilateral pes 
planus is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


